Title: To Benjamin Franklin from the Comte de Mailly, [1783]
From: Mailly, Augustin-Joseph, marquis d’Haucourt, comte de
To: Franklin, Benjamin


          
            [1783]
          
          M. Le Maréchal de Mailly, ayant sçû que, Monsieur francklin, désireroit connoître Le plan et la Situation du Port-Vendre.
          
          Il a crû pouvoir lui en Envoyer quelques Exemplaires, et Il désire qu’ils puisse Lui plaire Et luy paraître de quelque utilité Respective./.
         
          Notation: Le Mal. de Mailly—
        